Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 2, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158511 & (71)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  EDWARD CASTLE, JR. and THE FILTER                                                                    Elizabeth T. Clement
  DEPOT, LLC,                                                                                          Megan K. Cavanagh,
                                                                                                                        Justices
            Plaintiffs-Appellees/Cross-
            Appellants,
  v                                                                 SC: 158511
                                                                    COA: 337969
                                                                    Macomb CC: 2014-003568-CB
  MARCIA SHOHAM, JONATHAN SHOHAM,
  and MIDWEST AIR FILTER, INC.,
            Defendants-Appellants/Cross-
            Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 7, 2018
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellants are considered, and they are DENIED, because we are not persuaded that the
  questions presented should be reviewed by the Court prior to the completion of the
  proceedings ordered by the Court of Appeals.

          VIVIANO, J., did not participate due to a familial relationship with the presiding
  circuit court judge in this case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 2, 2019
         s0624
                                                                               Clerk